Barnes, J.
Action in the district court for Polk county to recover a balance alleged to he due plaintiff on a judgment rendered against defendant and in plaintiff’s favor in the district court for the county and city of Denver, in the state of Colorado. Plaintiff had the judgment, and the defendant has appealed.
The record brought to this court contains no hill of exceptions, and therefore the only question presented for' our determination is, are the pleadings sufficient to support the judgment? The transcript discloses that plaintiff’s petition was in the usual form of a declaration on a foreign judgment-. Defendant’s answer does not challenge the jurisdiction of the district court of the state of Colorado in which the judgment sued on was rendered. It contains no allegation of fraud on the part of plaintiff in obtaining the judgment, and contains no plea of payment or satisfaction.
As we view the record, the pleadings are sufficient to sustain the judgment of the district court, and it is therefore
Affirmed.